--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
FOURTH AMENDMENT TO SECURED SUPERPRIORITY DEBTOR IN POSSESSION LOAN, SECURITY
AND GUARANTY AGREEMENT


THIS FOURTH AMENDMENT TO SECURED SUPERPRIORITY DEBTOR IN POSSESSION LOAN,
SECURITY AND GUARANTY AGREEMENT (this “Amendment”) is entered into as of July 1,
2016, by and among AEROPOSTALE, INC., a Delaware corporation (“Borrower”), the
Guarantors identified on the signature pages hereof, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and CRYSTAL FINANCIAL LLC, a
Delaware limited liability company, as agent for the Lenders (in such capacity,
the “Agent”).


WHEREAS, the Borrower, Guarantors, Agent and the Lenders are parties to that
certain Secured Superpriority Debtor in Possession Loan, Security and Guaranty
Agreement dated as of May 4, 2016 (as amended by that certain First Amendment to
Secured Superpriority Debtor in Possession Loan, Security and Guaranty Agreement
dated as of May 25, 2016, that certain Second Amendment to Secured Superpriority
Debtor in Possession Loan, Security and Guaranty Agreement dated as of May 25,
2016, that certain Third Amendment to Secured Superpriority Debtor in Possession
Loan, Security and Guaranty Agreement dated as of June 9, 2016, and as further
amended, modified or supplemented from time to time, the “Agreement”); and


WHEREAS, Borrower, Guarantors, Agent and Lenders have agreed to amend the
Agreement in certain respects subject to the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the
Agreement.


2.             Amendments to Agreement.  In reliance upon the representations
and warranties of Borrower and Guarantors set forth in Section 6 below, and
subject to the satisfaction (or waiver) of the conditions to effectiveness set
forth in Section 5 below, the Agreement is hereby amended as follows:


(a)           The definition of “Costs of Collection” in Article I of the
Agreement is hereby amended by deleting the reference to “$100,000” therein and
substituting “$200,000” therefore.


(b)           Clause (iv) of Exhibit M-1 of the Agreement is hereby amended and
restated in its entirety as follows:


(iv) (a) No later than July 15, 2016, the Borrower shall have filed the Plan of
Reorganization in form and substance reasonably satisfactory to the Agent and
the Required Lenders (it being understood and agreed that such Plan of
Reorganization shall either repay all outstanding obligations under the DIP
Credit Facility in cash on the effective date or provide alternative treatment
satisfactory to the Agent and the Lenders in their sole and absolute discretion)
and Disclosure Statement in form and substance satisfactory to Agent and the
Required Lenders;
 

--------------------------------------------------------------------------------

(b) the Bankruptcy Court shall have entered an order approving the Disclosure
Statement on or prior to July 26, 2016;


(c) the Loan Parties shall have commenced solicitation on the Plan of
Reorganization no later than 7 days after the entry of an order approving the
Disclosure Statement;


(d) the Bankruptcy Court shall have commenced the hearing to consider
confirmation of the Plan of Reorganization on or prior to August 23, 2016;


(e) the Bankruptcy Court shall have entered an order confirming the Plan of
Reorganization (the “Confirmation Order”) on or prior to August 24, 2016; and


(f) the Plan of Reorganization shall have been consummated on or prior to August
25, 2016.
 
(c)           Clause (v) of Exhibit M-1 of the Agreement is hereby amended and
restated as follows:


(v) Simultaneously with the plan process outlined in clause (iv) above, the
Borrower shall pursue a sale process under Section 363 of the Bankruptcy Code,
in accordance with the following timeline:


(a) No later than August 1, 2016, the Borrower shall file a motion with the
Bankruptcy Court to approve bid procedures and establish the date of an auction
(the “Auction”) to sell all or substantially all of the assets of the Borrower
and Guarantors (the “Bid Procedures Motion”), which shall include a form of a
stalking horse sale and purchase agreement (“Stalking Horse SPA”), which shall
be in form and substance acceptable to Agent and the Required Lenders in their
reasonable discretion;


(b) No later than 2 days after an order is entered approving the Bid Procedures
Motion, the Borrower shall forward the so-called “bid packages” to any potential
bidders, including, without limitation, alternative bid packages to liquidation
firms;


(c) No later than August 15, 2016, the Bankruptcy Court shall have entered an
order approving the Stalking Horse SPA and Bid Procedures Motion, which shall be
in form and substance acceptable to Agent and the Required Lenders in their sole
and absolute discretion;


(d) No later than August 25, 2016, the Borrower shall conduct the Auction;


(e) No later than August 26, 2016, the Bankruptcy Court shall enter an order
approving the sale of the Borrower’s assets to the party determined to have made
the highest or otherwise best bid for all or substantially all of the assets of
the Borrower and Guarantors (the “Sale Order”), which shall be in form and
substance acceptable to Agent and the Required Lenders in their sole and
absolute discretion; and
 
-2-

--------------------------------------------------------------------------------

(f) No later than August 26, 2016, to the extent practicable, the Borrower shall
have consummated the sale (the “363 Sale”) to the party determined to have made
the highest or otherwise best bid for all or substantially all of the assets of
the Borrower and Guarantors in accordance with the Sale Order pursuant to the
Stalking Horse SPA or other sale and purchase agreement, which shall be in form
and substance acceptable to Agent and the Required Lenders in their sole and
absolute discretion.


(d)           The Final Paragraph of Exhibit M-1 of the Agreement is hereby
amended and restated as follows:
 
It is understood and agreed that the Borrower may choose to abandon the plan
process outlined in clause (iv) above at any time.  The Borrower may not abandon
the sale process outlined in clause (v) above without the prior written consent
of the Agent and Required Lenders.  The Loan Parties shall provide the Agent
with 3 Business Days’ notice of their intention to abandon the sale process and
shall not object to the Agent’s request to have an expedited hearing to seek
relief in connection therewith.


3.             Continuing Effect.  Except as expressly set forth herein, nothing
in this Amendment shall constitute a modification or alteration of the terms,
conditions or covenants of the Agreement or any other Loan Document, or a waiver
of any other terms or provisions thereof, and the Agreement and the other Loan
Documents shall remain unchanged and shall continue in full force and effect, in
each case as amended hereby.


4.             Reaffirmation and Confirmation; Covenant.  Each Loan Party hereby
ratifies, affirms, acknowledges and agrees that the Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Loan Party, and further acknowledges that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Agreement or any other Loan Document.  Each Loan Party hereby agrees that
this Amendment in no way acts as a release or relinquishment of the Liens and
rights securing payments of the Obligations.  The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by each Loan Party
in all respects.


5.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent,
each in form and substance acceptable to Agent:


(a)           Agent shall have received a fully executed copy of this Amendment;


(b)           after giving effect to this Amendment, the representations and
warranties set forth in Section 6 below shall be true and correct in all
respects; and


(c)           after giving effect to this Amendment, no Suspension Event or
Event of Default shall have occurred and be continuing on the date hereof or
would result from the effectiveness of this Amendment.
 
-3-

--------------------------------------------------------------------------------

6.             Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders that, after giving effect to this Amendment:


(a)           all representations and warranties of the Loan Parties contained
in the Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects on and as of such earlier date);


(b)           no Default or Event of Default has occurred and is continuing; and


(c)           this Amendment and the Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.


7.             Miscellaneous.


(a)           Expenses.  The Loan Parties jointly and severally agree to pay on
demand all expenses of Agent (including, without limitation, the fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith.  All obligations provided herein
shall survive any termination of this Amendment and the Agreement as modified
hereby.


(b)           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.


(c)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.


(d)           Loan Documents.  This Amendment shall constitute a Loan Document.


[signature pages follow]
 
-4-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.



 
BORROWER:
           
AEROPOSTALE, INC.
           
By:
/s/ David Dick
 

 
Name:
David Dick
   
Title:
Senior Vice President and Chief Financial Officer




 
GUARANTORS:
         
AEROPOSTALE WEST, INC.
   
JIMMY’Z SURF CO., LLC
   
AERO GC MANAGEMENT LLC
   
AEROPOSTALE PROCUREMENT COMPANY, INC.
   
AEROPOSTALE LICENSING, INC.
   
P.S. FROM AEROPOSTALE, INC.
   
GOJANE LLC
           
By:
/s/ David Dick
 

 
Name:
David Dick
   
Title:
Senior Vice President and Chief Financial Officer

 
[Signature Page to Fourth Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
AGENT:
           
CRYSTAL FINANCIAL LLC
           
By:
/s/ Evren Ozargun
 

 
Name:
Evren Ozargun
   
Title:
Managing Director
 

 
[Signature Page to Fourth Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
LENDERS:
           
CRYSTAL FINANCIAL LLC
           
By:
/s/ Evren Ozargun
 

 
Name:
Evren Ozargun
   
Title:
Managing Director
 

 

 
CRYSTAL FINANCIAL SPV LLC
           
By:
/s/ Evren Ozargun
 

 
Name:
Evren Ozargun
   
Title:
Managing Director
 

 
[Signature Page to Fourth Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
SILVER POINT SPECIALTY CREDIT FUND, L.P.
           
By:
/s/ Michael A. Gatto
 

 
Name:
Michael A. Gatto
   
Title:
Authorized Signatory
 

 

 
SILVER POINT SELECT OPPORTUNITIES FUND A, L.P.
         
By:
/s/ Michael A. Gatto
 

 
Name:
Michael A. Gatto
   
Title:
Authorized Signatory
 

 
[Signature Page to Fourth Amendment to Agreement]
 

--------------------------------------------------------------------------------

 
TPG SPECIALTY LENDING, INC.
           
By:
/s/ Michael Fishman
 

 
Name:
Michael Fishman
   
Title:
Co-Chief Executive Officer
 

 
[Signature Page to Fourth Amendment to Agreement]
 



--------------------------------------------------------------------------------